Order entered December 23, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01237-CV

                             MICHAEL BLOOM, Appellant

                                            V.

                            SANDRA M. SWANGO, Appellee

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-01380-3

                                         ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s November 10, 2014 motion for stay and/or writ of prohibition and

November 17, 2014 first supplement to motion.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE